DETAILED ACTION
Notice of Amendment
The Amendment filed 1/18/22 has been entered.  

Allowable Subject Matter
Claims 1, 3, 5, 7, 9, 11, 13, 15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the invention of Claim 1, specifically the prior art fails to teach the configuration of the nozzle, first protective projection, second protective projection, first illumination window, observation window and extending part on the distal end surface of the insertion part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20070027360          US20060229497          US20060161047          US20090093681          US20070260118          US20120226104          US20140094659          US20080086032          US20080064928          US8777845          US10779717          US9173555          US8740779          US8419631          US8394013          US8092375          US8033990          US7896802          US5630795          US5518502          US9282882          US9943217          

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        February 12, 2022